Appeal from a judgment of the Supreme Court at a Trial Term, entered September 2, 1980 in Albany County, which granted petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, seeking to declare invalid the designating petition designating appellant as a candidate of the Republican Party for the office of State Senator from the 52nd Senate District in the September 9, 1980 primary election. Judgment affirmed, without costs, on the opinion of Mr. Justice Leonard A. Weiss at a Trial Term. Greenblott, J. P., Staley, Jr., Main, Mikoll and Casey, JJ., concur.